   4:19-cr-03046-JMG-CRZ Doc # 14 Filed: 04/07/21 Page 1 of 1 - Page ID # 42




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                       Plaintiff,                                  4:19CR3046

       vs.
                                                               RELEASE ORDER
SEAN C. CANAS,

                       Defendant.



       The defendant is released subject to the following:

       1)        The defendant shall appear at his revocation hearing scheduled for July 16,
                 2021 at 11:00 a.m. before the Honorable John M. Gerrard, in Courtroom
                 1, United States Courthouse and Federal Building, 100 Centennial Mall
                 North, Lincoln, Nebraska.


       2)        The defendant shall comply with all terms and conditions of supervised
                 release which were imposed at sentencing.



April 7, 2021.


                                                    BY THE COURT:
                                                    s/ Cheryl R. Zwart
                                                    United States Magistrate Judge
